DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, the applicant recites “a drilling operation”. It is not clear whether the applicant is referring to the same drilling operation already recited in line 1. Claims 2-8 are also rejected as being dependent on claim 1. 
In claim 2, line 1, the applicant recites “a drilling operation”. It is not clear whether the applicant is referring to the same drilling operation already recited in claim 1. 
In claim 13, line 2, the applicant recites DMAK = MAK (alpha, t) - MAK(beta, t). Since claim 13 does not depend on claim 12, it is not clear how MAK (alpha, t) and MAK(beta, t) are defined in claim 13. The Examiner will assume that MAK is defined using the formula recited in claim 12, thus the examiner will assume that claim 13 depends on claim 12.  
In claim 19, line 2, the applicant recites DMAK = MAK (alpha, t) - MAK(beta, t). Since claim 13 does not depend on claim 18, it is not clear how MAK (alpha, t) and 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11, 15, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hernandez et al. (US 20150235544).

Regarding claims 1, 9, and 15 Hernandez discloses the use of a processor (206) and memory (310) ([0052], fig 3) used to implement a method for detecting an abnormal trend in a drilling operation, comprising: receiving real-time drilling data comprising a plurality of drilling parameters measured during a drilling operation ([0019] discloses acquiring real time drilling data during a drilling operation, also see [0021]); determining one or more trend indicators based, at least in part, on the received real-time drilling data ([0020] discloses determining trends based on real-time drilling data), wherein 

Regarding clam 2, Hernandez further discloses altering a drilling operation based, at least in part, on the trend analysis ([0019] discloses taking corrective action based on the trend analysis  with an example being changing wellbore trajectory).

Regarding claims 4, 11, and 17 Hernandez further discloses that the second indicator comprises determining MK,, wherein MK, represents one or more local trends of the received drilling data, and wherein positive values represent positive trends and negative values represent negative trends ([0052] discloses the calculation of a slope that represents a local trend of the received data wherein positive values represent positive trends and negative values represent negative trends).

Regarding claim 8, Hernandez further discloses that the threshold is based, at least in part, on one or more of user input and historical data ([0023] discloses the use of a user provided threshold value).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 20150235544) as applied to claim 1 above, and further in view of Wesley et al. (US 20160290121).

Regarding claims 3, 10, 16, Hernandez is silent regarding the limitation recited in claim 3. Hernandez and Wesley disclose similar drilling event identification method. 
Wesley teaches determining the difference between two moving averages with different window size ([0052] discloses determining a difference between a large interval moving average and a small average moving average) in order to help identify tight spot events ([0052])



Allowable Subject Matter

Claims 5-7, 12, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veeningen (US 20130299242) discloses a method and apparatus for identifying a ballooning zone in downhole formations. In one embodiment, a method for identifying a ballooning zone in downhole formations includes disposing a drill string in a wellbore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672

12/29/2021